DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, Subspecies 2 in the reply filed on 05/25/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 09/30/2020. Claims 1-5 are presently pending and are presented for examination.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 09/30/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because:
Line 11 reads “partt”, --part-- is suggested.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1- objected to because of the following informalities:
Claim 1 line 7 reads “to corresponding”, --to a corresponding-- is suggested.
Claims 2-3 line 1 reads “Claim”, --claim-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 5065062 A) in view of Wikipedia.
Regarding claim 1, Uehara discloses a robot linear-object unit (see Fig. 6) comprising: a first part including cables (part of 7C, 8C in 56), which lead to a plurality of motors (7, 8) of a robot (see Fig. 1), that are covered by a flexible sheath (see Fig. 6, 56) having a circular outer shape in cross section (see Fig. 6); a second part (part of 7C, 8C between 56A and 57A) including the cables in a loose state that have had the sheath removed at one end of the first part (see Fig. 6); a plurality of third parts (7C, 8C in 57, 58) each including one or more of the cables of the second part bundled together for a connector (57B, 58B) connected to corresponding one of the motors (see Fig. 6), the third parts being covered by flexible covering materials (57, 58) having circular outer shapes in cross section (see Fig. 6); and a casing (1X, 6A, 2X) that accommodates the second part and is fixed to a movable part of the robot (12), wherein the casing is provided with a plurality of through holes (holes at 56A, 57A, 58A) that allow the first part and the third parts to pass therethrough (see Fig. 6), and spaces between the through holes, the sheath, and the covering materials are fixed by cable glands (56A, 57A, 58A). Uehara fails to disclose liquid-tight cable glands. However, Wikipedia teaches liquid-tight cable glands (see attached NPL, 2nd paragraph, lines 9-11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the cable glands of Uehara with liquid-tight cable glands, as taught by Wikipedia, to protect the internal electronics of the robot from water, dust, debris, etc., which would cause damage.
	Regarding claim 2, Uehara discloses the covering materials are piping tubes (see Fig. 6, 57, 58).
Regarding claim 3, Uehara discloses the covering materials are sheaths (see Fig. 6, 57, 58), and the cables are joined together in the second part (see Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658